DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 12- 24 filed April 28, 2022 are pending in the application and claims 1-11 canceled.  The applicant’s arguments for the Objection to the Drawings are accepted in part and rejected in part.  Examiner agrees with the applicant’s arguments as far as the labeling of the “different wall thicknesses”  in the figures.  However, see the Drawings section below for the “camberings” and “curvatures”. 
Drawings
The drawings filed October 14, 2020 are objected to because:  
The “camberings” and “curvatures” of claim 17 should be identified with element numbers and arrows/lead lines in the Figures.  The general definition for a cambering is to arch slightly, or bend or curve upward in the middle.  The general definition for a curvature is the act of curving or the state of being curved or arched.  Claim 17 states “the deformation region has at least two different camberings or curvatures” or “the deformation region has at least two different camberings and curvatures”.  Paragraphs 11, 19, 21, 47, and 50 in the specification fail to describe which is the cambering and which is the curvatures/curves.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 12, 22, and 24 recite, “wherein the at least one deformation region extends in a circumferential direction about an imaginary axis running parallel to or in the plane” and is not defined well because lacks a frame of reference in the way the plane is oriented.
Claims 13-21 are rejected because they are depending from claim 12.
Claim 23 is rejected because it is depending from claim 22.
Double Patenting
Applicant is advised that should claim 12 be found allowable, claims 22-24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-17, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kraus et al (DE102010001447A1, hereinafter “Kraus”).
Regarding claims 12, 22, and 24, Kraus discloses a component for fastening an interior lining part to a structural part of a vehicle (Fig. 1), comprising: a support element (104; Fig. 2), wherein the interior lining part (100; Fig. 1) is fastenable to the structural part (102; Fig. 1) via the support element, and the support element (104; Fig. 2) has at least one deformation region (106; Fig. 2) which is formed in meandering shape in a plane and is deformable under application of a force (Fig. 1 and will bend slightly when fastened to the floor pan through attachment point (110)), and wherein the at least one deformation region (104; Fig. 2) extends in a circumferential direction (Fig. 2) about an imaginary axis running parallel to or in the plane.
Regarding claim 13, Kraus discloses the component (Figs. 100; Fig. 1) and interior lining part (104; Fig. 1) according to claim 12, wherein the one plane runs parallel to a fastening direction in which the lining part is fastenable (110/112; Fig. 1) to the structural part, or the fastening direction runs in the one plane (Figs. 1-2).  
Regarding claim 14, Kraus discloses wherein in  an installed position of the support element (Fig. 2), the deformation region (106; Fig. 2): runs in a meandering shape in at least one of a vehicle longitudinal direction (Y; Labeled Figure A below) and a vehicle vertical direction (Z; Fig. 2 and labeled Figure A below), or in at least a transverse direction (X; Fig. 2) and in the vehicle vertical direction (Z; Fig. 2).
Regarding claim 15, Kraus discloses the deformation region (106; Fig. 2) has at least one through-opening(110/112; Fig. 2) along the circumferential direction.
Regarding claim 16, Kraus discloses through openings (110; Figs. 2-4) formed as a slot.
Regarding claim 17, Kraus discloses at least two cambering and/or curvatures (Figs. 1-2).
Regarding claim 20, Kraus discloses the component according to claim 12, 
on region is formed symmetrically (Figs. 1-2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Seufert (DE102005021165A).
Regarding claim 18, Kraus discloses the component according to claim 12, but is silent to wherein the deformation region has at least two different wall thicknesses.
In claim 18, Seufert teaches two different wall thickness between 12 and 14c at Figs. 1-2.
For claim 18, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the component of Kraus by designing the component to have at least two different wall thicknesses as taught by Seufert.  Doing so, allows for a supporting structure for adding a screw hole (Paragraph 6).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Vechhio et al. (US5531499, hereinafter “Vechhio”).
Regarding claim 19, Kraus discloses the component according to claim 12, however, is silent to wherein the deformation region is formed of plastic. 
In claim 19, Vecchio teaches wherein the deformation region is formed from a plastic (20; Figs. 3-6, Col. 4 lines 4-8 and Col. 4 lines 34-41).
For claim 19, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the component of Kraus wherein the deformation region is formed from a plastic as taught by Vecchio.  Doing so, allows for the trim panel to meet required energy absorption characteristics (Col. 1 lines 34-38 and Col. 4 lines 34-41) .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Vechhio or Patel.
Regarding claim 21, Kraus discloses the component according to claim 12, however is silent to wherein the deformation region is formed asymmetrically.
In claim 21, Vecchio or Patel teach the deformation region is formed asymmetrically (Vecchio – Fig. 7 or Patel – at Figs. 7-8, the top and bottom end tines of the deformation region shows to be asymmetrical).
For claim 21, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the component of Kraus wherein the deformation region is asymmetrical as taught by Vecchio or Patel.  Doing so, allows for variation in impact loading (Vecchio – Col. 4 lines 28-50 and Patel – Col. 1 lines 55-65). 

    PNG
    media_image1.png
    686
    685
    media_image1.png
    Greyscale

Labeled Figure A (from Kraus)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /Dennis H Pedder/ Primary Examiner, Art Unit 3612                                                                                                                                                                                                       




/J.E.H./Examiner, Art Unit 3612